DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


The abstract is currently too short, refers only to the purported merits of the invention and fails to describe the technical aspects of that which is new in the art to which the invention pertains..

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ABSORBENT ARTICLE WITH A FLUID-ENTANGLED BODY FACING MATERIAL INCLUDING A PLURALITY OF PROJECTIONS.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8, line 2 should be amended to read “the first layer first 
Claim 9, line 3 should be amended to read “the first layer first 
Appropriate correction is required.

Claim Interpretation
The instant specification defines the term "open area" as "all area where light can pass through unhindered," see e.g. page 27, lines 28-29.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,470,947 B2 in view of Baratian et al. (hereinafter “Baratian”). The patented claims anticipate almost all of the instant limitations (where it would have been obvious to an artisan at the time of invention for the at least one aligned apertures of the patented claims to at least some aligned apertures, in order to provide the expected result of enhanced/direct insult transfer to the absorbent through said aligned apertures so that said insults are quickly moved away from the wearer and into the absorbent body), where any aligned apertures would necessarily provide some % open area, except the patented claims do not explicitly recite wherein the land area has a % open area within the instant ranges. However, Baratian teaches that it was known in the art of absorbent layers with projections and land areas (Fig. 2) for the land area to have an open area that is greater than 10%, more than 15%, or even more than 20% (col. 7, lines 63-67), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have .

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-14 of U.S. Patent No. 10,478,354 B2 in view of Baratian. The patented claims anticipate almost all of the instant limitations, except the patented claims do not recite the land area having an open area within the instant ranges/apertures as claimed.  However, Baratian teaches that it was known in the art of absorbent layers with projections and land areas (Fig. 2) for the land area to have an open area that is greater than 10%, more than 15%, or even more than 20% (col. 7, lines 63-67) and for such materials to have apertures (col. 16, lines 53-55), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan at the time of invention to include in the patented claims wherein the land has an open area within the instantly claimed ranges as taught by Baratian, e.g. by virtue of having through-holes that extend from the first surface of the first layer to the outer surface of the second layer, in order to provide the expected result of enhanced/direct insult transfer to the absorbent body .

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,480,608 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim fully anticipates the instant claim.
Claims 2-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,480,608 B2 in view of Baratian. The patented claim does not recite the land area having an open area specifically within the instant ranges/apertures as claimed, or apertures in at least some of the projections. However, Baratian teaches that it was known in the art of absorbent layers with projections and land areas (Fig. 2) for the land area to have an open area that is greater than 10%, more than 15%, or even more than 20% (col. 7, lines 63-67) and for such materials to have apertures in both the land and the projections (col. 16, lines 53-55), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan at the time of invention to include in the patented claim wherein the land has an open area within the instantly claimed ranges as taught by Baratian, e.g. by virtue of having through-holes that extend from the first surface of the first layer to the outer surface of the second layer, and in the projections, in order to provide the expected result of enhanced/direct insult transfer to .
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,480,608 B2 in view of Baratian as applied to claim 12 above, and further in view of Rathod et al. (WO 2005/007962 A1; hereinafter “Rathod”).The patented claim does not recite the relative level of fiber-to-fiber bonding or fiber entanglement of its projection and support layers, nor the basis weight of the body facing material. However, Rathod demonstrates that it was known in the art of two-layer fluid-entangled fabrics with projections for absorbent articles for said layers to have basis weights of 40-80 gsm (page 15, lines 24-25) and to utilize layers with different levels of fiber-to-fiber bonding or fiber entanglement (page 5, lines 7-8 and page 18, lines 9-12), such that it would have been obvious to an artisan at the time of invention to provide the patented layers using the instant claimed materials/basis weights, in order to provide the expected result of a very light-weight material that has relatively soft projections due to less bonding/ entanglement to prevent user discomfort with overly rigid projections while still providing a sufficiently durable topsheet by virtue of more bonding/entanglement in the other layer.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 or 57 of U.S. Patent No. 9,480,609 B2. Although the claims at the patented claims fully anticipate the instant claim.
Claims 2-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 40 or 57 of U.S. Patent No. 9,480,609 B2 in view of Baratian. The patented claims do not recite the land area having an open area specifically within the instant ranges/apertures as claimed, or apertures in at least some of the projections of patented claim 40. However, Baratian teaches that it was known in the art of absorbent layers with projections and land areas (Fig. 2) for the land area to have an open area that is greater than 10%, more than 15%, or even more than 20% (col. 7, lines 63-67) and for such materials to have apertures in both the land and the projections (col. 16, lines 53-55), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan at the time of invention to include in the patented claims wherein the land has an open area within the instantly claimed ranges as taught by Baratian, e.g. by virtue of having through-holes that extend from the first surface of the first layer to the outer surface of the second layer, in order to provide the expected result of enhanced/direct insult transfer to the absorbent body through said through-holes and apertures so that said insults are quickly moved away from the wearer and into the absorbent body (Baratian col. 15), while balancing the fact that too much open area could result in undesirable backflow from the absorbent body if saturated.
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 40 or 57 of U.S. Patent No. 9,480,609 B2 in view of Baratian as applied to claim 12 above, and further in view of Rathod.The patented claims do not recite the relative level of fiber-to-fiber bonding or fiber entanglement of their projection and support layers, nor the basis weight of the body facing material. However, Rathod demonstrates that it was known in the art of two-layer fluid-entangled fabrics with projections for absorbent articles for said layers to have basis weights of 40-80 gsm (page 15, lines 24-25) and to utilize layers with different levels of fiber-to-fiber bonding or fiber entanglement (page 5, lines 7-8 and page 18, lines 9-12), such that it would have been obvious to an artisan at the time of invention to provide the patented layers using the instant claimed materials/basis weights, in order to provide the expected result of a very light-weight material that has relatively soft projections due to less bonding/ entanglement to prevent user discomfort with overly rigid projections while still providing a sufficiently durable topsheet by virtue of more bonding/entanglement in the other layer.

Claims 1-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, 24 or 38 of U.S. Patent No. 9,474,660 B2 in view of Baratian. While the patented claims do recite a land area with an open area of greater than about 1%, which encompasses greater than about 10%, 15%, 20% or 10-20%, the patented claims do not recite the land area having an open area specifically within the instant ranges/apertures as claimed, or apertures in at least some of the projections. However, Baratian teaches that it was known in the art of absorbent layers with projections and land areas (Fig. 2) for the land area to have an open area that is greater than 10%, more than 15%, or even more than 20% (col. 7, lines 63-67) and for .
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, 24 or 38 of U.S. Patent No. 9,474,660 B2 in view of Baratian as applied to claim 12 above, and further in view of Rathod.The patented claims do not recite the relative level of fiber-to-fiber bonding or fiber entanglement of its projection and support layers, nor the basis weight of the body facing material. However, Rathod demonstrates that it was known in the art of two-layer fluid-entangled fabrics with projections for absorbent articles for said layers to have basis weights of 40-80 gsm (page 15, lines 24-25) and to utilize layers with different levels of fiber-to-fiber bonding or fiber entanglement (page 5, lines 7-8 and page 18, lines 9-12), such that it would have been obvious to an artisan at the time of invention to provide the patented layers using the instant claimed materials/basis weights, in order to provide the .
Claims 1-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,070,999 B2 in view of Baratian. The patented claim does not recite a land area surrounding the projections and the land area having an open area within the instant ranges/apertures as claimed, or apertures in at least some of the projections. However, Baratian teaches that it was known in the art of absorbent layers with projections to have land areas surrounding the projections (Fig. 2) and for the land area to have an open area that is greater than 10%, more than 15%, or even more than 20% (col. 7, lines 63-67) and for such materials to have apertures in both the land and the projections (col. 16, lines 53-55), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan at the time of invention to include in the patented claim a land area surrounding the projections wherein the land has an open area within the instantly claimed ranges as taught by Baratian, e.g. by virtue of having through-holes that extend from the first surface of the first layer to the outer surface of the second layer, in order to provide the expected results of providing an area for runny bowel movements to reside in away from the user’s skin and to deter the movement of feces and enhanced/direct insult transfer to the absorbent body through said through-holes and apertures so that said insults are quickly moved away .
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,070,999 B2 in view of Baratian as applied to claim 12 above, and further in view of Rathod.The patented claim does not recite the relative level of fiber-to-fiber bonding or fiber entanglement of its projection and support layers, nor the basis weight of the body facing material. However, Rathod demonstrates that it was known in the art of two-layer fluid-entangled fabrics with projections for absorbent articles for said layers to have basis weights of 40-80 gsm (page 15, lines 24-25) and to utilize layers with different levels of fiber-to-fiber bonding or fiber entanglement (page 5, lines 7-8 and page 18, lines 9-12), such that it would have been obvious to an artisan at the time of invention to provide the patented layers using the instant claimed materials/basis weights, in order to provide the expected result of a very light-weight material that has relatively soft projections due to less bonding/ entanglement to prevent user discomfort with overly rigid projections while still providing a sufficiently durable topsheet by virtue of more bonding/entanglement in the other layer.

Claims 1-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,007,093 B2 in view of Baratian. The patented claim anticipates almost all of the instant limitations, where the apertures formed through both the support and projection layer are understood to be .
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,007,093 B2 in view of Baratian as applied to claim 12 above, and further in view of Rathod. The patented claim does not recite the relative level of fiber-to-fiber bonding or fiber entanglement of its projection and support layers, nor the basis weight of the body facing material. However, Rathod .

Claims 1-14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/294,198, claim 11 of copending Application No. 16/294,204, OR claim 13 of copending Application No. 16/294,204, in view of Baratian. [Note: these are grouped together because the identified claim in each provisional is identical.] The copending claims do not recite the land area having an open area specifically within the instant ranges/apertures as claimed, or apertures in at least some of the projections. However, Baratian teaches that it was known in the art of absorbent layers with projections and land areas (Fig. 2) for the land area to have an open area that is greater than 10%, more than 15%, or even more than 20% (col. 7, lines 63-67) and for such materials to have apertures in both the land and the projections (col. 16, lines 53-55), and optimization of ranges of parameters within prior art ranges or through routine 
Claims 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/294,198, claim 11 of copending Application No. 16/294,204, OR claim 13 of copending Application No. 16/294,204,in view of Baratian as applied to claim 12 above, and further in view of Rathod et al. (WO 2005/007962 A1; hereinafter “Rathod”).The copending claims do not recite the relative level of fiber-to-fiber bonding or fiber entanglement of its projection and support layers, nor the basis weight of the body facing material. However, Rathod demonstrates that it was known in the art of two-layer fluid-entangled fabrics with projections for absorbent articles for said layers to have basis weights of 40-80 gsm (page 15, lines 24-25) and to utilize layers with different levels of fiber-to-fiber bonding or fiber entanglement (page 5, lines 7-8 and page 18, lines 9-12), such that it would have been obvious to an artisan at the time of invention to provide the patented layers using the instant claimed materials/basis weights, in order 
These are provisional nonstatutory double patenting rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10, 12, 13, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabrielii et al. (US 2010/0274208 A1; hereinafter “Gabrielii”) in view of Baratian et al. (US 7,105,716 B2; hereinafter “Baratian”).
Regarding claims 1-4, Gabrielii discloses an absorbent article (absorbent article 10) (Figs. 1 and 4) comprising: 
an outer cover (backsheet 30); 
a body facing material (topsheet 20); and 
an absorbent body (absorbent core 40) disposed between the outer cover and the body facing material (Fig. 4); 
wherein the body facing material comprises: 
a first layer (lower layer 24) comprising a first plurality of fibers (para [0063]) and having a first surface (facing down in Fig. 5a) and an opposed second surface (facing up in Fig. 5a); 
a second layer (upper layer 22) comprising a second plurality of fibers (para [0053]) and having an inner surface (facing down in Fig. 5a) and an opposed outer surface (facing up in Fig. 5a), wherein portions of the second surface of the first layer are in contact with the inner surface of the second layer (Fig. 5a; para [0063]), wherein at least a portion of the first plurality of fibers or the second plurality of fibers are fluid-entangled with at least a portion of the other of the first plurality of fibers or the second plurality of fibers (para [0063]); 
a plurality of projections (channels 50) formed from at least a portion of the second plurality of fibers (Fig. 5a), the plurality of projections extending from the outer surface of the second layer in a direction away from the first layer (Fig. 5a); and 
a land area disposed between the plurality of projections (any of the flat areas between the channels), wherein the land area has an open area (by virtue of having openings in regions between the channels, para [0069]).
Gabrielii is silent regarding the size/number of openings, such that Gabrielli is silent regarding the land area being greater than about 10% open area in a chosen area, greater than about 15% open area in a chosen area, between about 10% and about 20% open area in a chosen area, or greater than about 20% open area in a chosen area. However, Baratian teaches that it was known in the art of absorbent layers with projections and land areas (Fig. 2) for the land area to have an open area that is greater than 10%, more than 15%, or even more than 20% (col. 7, lines 63-67), and optimization of ranges of parameters within prior art ranges or through routine 
Regarding claim 5, Gabrielii in view of Baratian teaches the absorbent article of claim 1, wherein Gabrielii further discloses wherein the open area of the land area is at least partly due to apertures in the land area (para [0069]).  
Regarding claims 6-9, Gabrielii in view of Baratian teaches the absorbent article of claim 5, wherein Gabrielii further discloses wherein at least some of the apertures within the land area extend from the second layer inner surface to the second layer outer surface, wherein at least some of the apertures within the land area extend from the first layer first surface to the first layer second surface, wherein at least some of the apertures within the land area extend from the first inner surface to the first layer second surface, and wherein at least some of the apertures which extend from the second layer inner surface to the second layer outer surface align with apertures within the land area which extend from the first inner surface to the first layer second surface (para [0069]; wherein the holes are .  
Regarding claim 10, Gabrielii in view of Baratian teaches the absorbent article of claim 1, wherein Gabrielii further discloses wherein the projections are hollow projections (Fig. 5a).
Regarding claim 12, Gabrielii discloses an absorbent article (absorbent article 10) (Figs. 1 and 4) comprising: 
an outer cover (backsheet 30); 
a body facing material (topsheet 20); and 
an absorbent body (absorbent core 40) disposed between the outer cover and the body facing material (Fig. 4); 
wherein the body facing material comprises: 
a first layer (lower layer 24) comprising a first plurality of fibers (para [0063]) and having a first surface (facing down in Fig. 5a) and an opposed second surface (facing up in Fig. 5a); 
a second layer (upper layer 22) comprising a second plurality of fibers (para [0053]) and having an inner surface (facing down in Fig. 5a) and an opposed outer surface (facing up in Fig. 5a), wherein portions of the second surface of the first layer are in contact with the inner surface of the second layer (Fig. 5a; para [0063]), wherein at least a portion of the first plurality of fibers or the second plurality of fibers are fluid-entangled with at least a portion of the other of the first plurality of fibers or the second plurality of fibers (para [0063]); 
a plurality of projections (channels 50) formed from at least a portion of the second plurality of fibers (Fig. 5a), the plurality of projections extending from the outer surface of the second layer in a direction away from the first layer (Fig. 5a); and 
a land area disposed between the plurality of projections (any of the flat areas between the channels), land area comprising a plurality of apertures (openings in regions between the channels, para [0069]),
wherein at least some of the plurality of apertures extend from the first surface of the first layer to the outer surface of the second layer (para [0069]; wherein the holes are described as being through the entire thickness of the two-layer land area and thus extend and are aligned as claimed), and wherein the land area has an open area (by virtue of the presence of the openings).
Gabrielii is silent regarding the size/number of openings, such that Gabrielli is silent regarding the land area being greater than about 20% open area in a chosen area. However, Baratian teaches that it was known in the art of absorbent layers with projections and land areas (Fig. 2) for the land area to have an open area that is greater than 20% (col. 7, lines 63-67). It would have been obvious to an artisan at the time of invention to modify Gabrielii to include wherein the land has an open area within the instantly claimed range as taught by Baratian, in order to provide a sufficient open area to provide the expected result of enhanced/direct insult transfer to the absorbent body through the openings of Gabrielii so that said insults are quickly moved away from the wearer and into the absorbent body (Baratian col. 15).
 absorbent article of claim 12, wherein Gabrielii further discloses wherein the projections are hollow projections (Fig. 5a).
Regarding claim 15, Gabrielii in view of Baratian teaches the absorbent article of claim 12, wherein Gabrielii further discloses wherein the body facing material has a basis weight of between about 25 grams per square meter and about 100 grams per square meter (para [0037]).
Regarding claim 17, Gabrielii in view of Baratian teaches the absorbent article of claim 12, wherein Gabrielii further discloses wherein at least some of the plurality of projections comprise apertures (para [0067]).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabrielii in view of Baratian as applied to claim 12 above, and further in view of Rathod et al. (WO 2005/007962 A1; hereinafter “Rathod”).
Regarding claim 16, Gabrielii in view of Baratian teaches the absorbent article of claim 12, and Gabrielli indicates that the topsheet can be made using the methods of Rathod (para [0062]), but Gabrielii does not incorporate Rathod by reference, and Gabrielii is silent regarding wherein the second layer has less fiber-to-fiber bonding or fiber entanglement than the first layer. However, Rathod demonstrates that it was known in the art of two-layer fluid-entangled fabrics with projections for absorbent articles to utilize layers with different levels of fiber-to-fiber bonding or fiber entanglement (page 5, lines 7-8 and page 18, lines 9-12), such that it would have been obvious to an artisan at the time of invention to manufacture the topsheet of Gabrielii .

Claims 1-9, 12 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noda et al. (US 2008/0085399 A1; hereinafter “Noda”) in view of Baratian.
Regarding claims 1-4, Noda discloses/teaches an absorbent article (absorbent article) (Fig. 21) comprising: 
an outer cover (bottom layer visible in Fig. 21); 
a body facing material (fabric 170 as surface sheet 301); and 
an absorbent body (absorber/middle body portion in Fig. 21) disposed between the outer cover and the body facing material (Fig. 21; para [0221]); 
wherein the body facing material comprises: 
a first layer (layer 142) (Fig. 12) comprising a first plurality of fibers (fibers 102) and having a first surface (facing down in Fig. 12) and an opposed second surface (facing up in Fig. 12); 
a second layer (layer 141) comprising a second plurality of fibers (fibers 101) and having an inner surface (facing down in Fig. 12) and an opposed outer surface (facing up in Fig. 12), wherein portions of the second surface of the first layer are in contact with the inner surface of the second layer (Fig. 12), wherein at least a portion of the first plurality of fibers or the second plurality of fibers are fluid-entangled with at least a portion of the other of the first plurality of fibers or the second plurality of fibers (Fig. 12; paras [148-150]; where the rearrangement of the fibers with air, which is a fluid, will necessarily entangle at least some of 101 with 102; and see also spun lacing process, para [0203], which would have rendered it obvious to an artisan at the time of invention to initially join the two layers of fabric 170 using a spun lacing i.e. hydroentaglement process in order provide the expected result of a suitably joined laminate); 
a plurality of projections (raised ridge portions 2) formed from at least a portion of the second plurality of fibers, the plurality of projections extending from the outer surface of the second layer in a direction away from the first layer (Fig. 12); and 
a land area (groove portion 1) disposed between the plurality of projections, wherein the land area has an open area (by virtue of having openings 3).
Noda is silent regarding the explicit size of the openings, such that Noda is silent regarding the land area being greater than about 10% open area in a chosen area, greater than about 15% open area in a chosen area, between about 10% and about 20% open area in a chosen area, or greater than about 20% open area in a chosen area. However, Baratian teaches that it was known in the art of absorbent layers with projections and land areas (Fig. 2) for the land area to have an open area that is greater than 10%, more than 15%, or even more than 20% (col. 7, lines 63-
Regarding claim 5, Noda in view of Baratian teaches the absorbent article of claim 1, wherein Noda further discloses wherein the open area of the land area is at least partly due to apertures (openings 3) in the land area (Figs. 12-13).  
Regarding claims 6-9, Noda in view of Baratian teaches the absorbent article of claim 5, wherein Noda further discloses wherein at least some of the apertures within the land area extend from the second layer inner surface to the second layer outer surface, wherein at least some of the apertures within the land area extend from the first layer first surface to the first layer second surface, wherein at least some of the apertures within the land area extend from the first inner surface to the first layer second surface, and wherein at least some of the apertures which extend from the second layer inner surface to the second layer outer surface align with apertures within the land area which extend from the first inner surface to the first layer second surface (Fig. 12).  
an absorbent article (absorbent article) (Fig. 21) comprising: 
an outer cover (bottom layer visible in Fig. 21); 
a body facing material (fabric 170 as surface sheet 301); and 
an absorbent body (absorber/middle body portion in Fig. 21) disposed between the outer cover and the body facing material (Fig. 21; para [0221]); 
wherein the body facing material comprises: 
a first layer (layer 142) (Fig. 12) comprising a first plurality of fibers (fibers 102) and having a first surface (facing down in Fig. 12) and an opposed second surface (facing up in Fig. 12); 
a second layer (layer 141) comprising a second plurality of fibers (fibers 101) and having an inner surface (facing down in Fig. 12) and an opposed outer surface (facing up in Fig. 12), wherein portions of the second surface of the first layer are in contact with the inner surface of the second layer (Fig. 12), wherein at least a portion of the first plurality of fibers or the second plurality of fibers are fluid-entangled with at least a portion of the other of the first plurality of fibers or the second plurality of fibers (Fig. 12; paras [148-150]; where the rearrangement of the fibers with air, which is a fluid, will necessarily entangle at least some of 101 with 102; and see also spun lacing process, para [0203], which would have rendered it obvious to an artisan at the time of invention to initially join the two layers of fabric 170 using a spun lacing i.e. hydroentaglement process in order provide the expected result of a suitably joined laminate); 
a plurality of projections (raised ridge portions 2) formed from at least a portion of the second plurality of fibers, the plurality of projections extending from the outer surface of the second layer in a direction away from the first layer (Fig. 12); and 
a land area (groove portion 1) disposed between the plurality of projections, the land area comprising a plurality of apertures (openings 3), 
wherein at least some of the plurality of apertures extend from the first surface of the first layer to the outer surface of the second layer (Fig. 12), and 
wherein the land area has an open area (by virtue of the presence of the openings).
Noda is silent regarding the explicit size of openings, such that Noda is silent regarding the land area being greater than about 20% open area in a chosen area. However, Baratian teaches that it was known in the art of absorbent layers with projections and land areas (Fig. 2) for the land area to have an open area that is greater than 20% (col. 7, lines 63-67). It would have been obvious to an artisan at the time of invention to modify Noda to include wherein the land has an open area within the instantly claimed range as taught by Baratian, in order to provide a sufficient open area to provide the expected result of enhanced/direct insult transfer to the absorbent body through the openings of Noda so that said insults are quickly moved away from the wearer and into the absorbent body (Baratian col. 15).
Regarding claim 15, Noda in view of Baratian teaches the absorbent article of claim 12, wherein Noda further discloses wherein the body facing material has a basis weight of between about 25 grams per square meter and about 100 grams per square meter (para [0112]).  
Regarding claim 16, Noda in view of Baratian teaches the absorbent article of claim 12, wherein Noda further discloses wherein the second layer has less fiber-to-fiber bonding or fiber entanglement than the first layer (para [0088-89]).  

Claims 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noda in view of Baratian as applied to claim 1 and 12 above, and further in view of Abba et al. (US 2003/0036741 A1; hereinafter “Abba”).
Regarding claims 11 and 14, Noda in view of Baratian teaches the absorbent article of claims 1 and 12, but Noda is silent regarding wherein the projections are surrounded by the land area. However, Baratian teaches projections surrounded by land area (Baratian Fig. 2), and Abba teaches that it was known in the art of absorbent article layers with projections at the time of invention to provide said projections either as longitudinal extensions similar to Noda (Abba, Fig. 3) or surrounded the land area similar to Baratian (Abba Fig. 4). Therefore, it would have been obvious to an artisan at the time of invention to modify Noda such that the projections are surrounded by the land area as taught by Baratian and Abba, in order to provide the expected result of a topography that more effectively deters the spread of fecal matter in all directions (Baratain, col. 15, lines 45-50).

Allowable Subject Matter
	If claims 10 and 11 were included in claim 1, and claims 13 and 14 included in claim 12, and terminal disclaimers filed for all the non-provisional double patenting rejections, the claims would be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785